DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-13 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kwon et al. (US 2016/0343878).
With regard to claim 1, Kwon teaches, in Fig 8, a semiconductor device comprising an oxide semiconductor layer (SA, CA, DA), the oxide semiconductor layer comprising a metal oxide containing at least one first metal element selected from the group consisting of indium and tin and at least one second metal element selected from the group consisting of zinc, gallium, aluminum, tungsten, and silicon ([0090]), and the oxide semiconductor layer including a first region (CA) in which at least one anion element selected from the group consisting of fluorine or chlorine ([0021]) is contained within a range of 1 atomic % or more and less than 8 atomic % in the metal oxide ([0019]).
With regard to claim 2, Kwon teaches, in Fig 8, that the oxide semiconductor layer has an amorphous structure ([0071]).
With regard to claim 3, Kwon teaches, in Fig 8, that the oxide semiconductor layer includes a second region (SA, DA) in which the anion element is contained within a range of less than 1 atomic % in the metal oxide ([0090]).
With regard to claim 5, Kwon teaches, in Fig 8, a first electrode (G) facing at least part of the oxide semiconductor layer across an insulation film (GI); and a second electrode (S) and a third electrode (D) electrically connected to the oxide semiconductor layer.
With regard to claim 6, Kwon teaches, in Fig 8, that the first region faces the first electrode, and wherein the oxide semiconductor layer includes at least one of a second region (SA) which is electrically connected to the second electrode (S) and in which a content of the anion element is less than 1 atomic % in the metal oxide ([0090]) or a third region (DA) which is electrically connected to the third electrode (D) and in which a content of the anion element is less than 1 atomic % in the metal oxide ([0090]).
With regard to claim 7, Kwon teaches, in Fig 8, that the oxide semiconductor layer is stacked above (inverting the figure) the first electrode with the insulation film between the oxide semiconductor layer and the first electrode and extends in a first direction (horizontally in the figure), and wherein the second electrode is electrically connected to one end of the oxide semiconductor layer in the first direction, and the third electrode is electrically connected to another end of the oxide semiconductor layer in the first direction (see figure).
With regard to claim 8, Kwon teaches, in Fig 8, that the oxide semiconductor layer includes the first region facing the first electrode across the insulation film and at least one of a second region (SA) which is electrically connected to the second electrode (S) and in which a content of the anion element is less than 1 atomic % in the metal oxide ([0090]) or a third region (DA) which is electrically connected to the third electrode (D) and in which a content of the anion element is less than 1 atomic % in the metal oxide ([0090]).
With regard to claim 9, Kwon teaches, in Fig 8, that the oxide semiconductor layer extends in a first direction (horizontally in the figure) and includes a first end portion (SA) and a second end portion (DA) opposite the first end portion, wherein the first electrode faces a part of an outer peripheral surface extending in the first direction, of the oxide semiconductor layer, with the insulation film between the first electrode and the outer peripheral surface, wherein the second electrode is electrically connected to the first end portion of the oxide semiconductor layer, and wherein the third electrode is electrically connected to the second end portion of the oxide semiconductor layer (see figure).
With regard to claim 10, Kwon teaches, in Fig 8, that the oxide semiconductor layer includes the first region facing the first electrode across the insulation film and at least one of a second region (SA) which is electrically connected to the second electrode (S) and in which a content of the anion element is less than 1 atomic % in the metal oxide ([0090]) or a third region (DA) which is electrically connected to the third electrode (D) and in which a content of the anion element is less than 1 atomic % in the metal oxide ([0090]).
With regard to claim 11, Kwon teaches, in Fig 8, a capacitor electrically connected to the second electrode or the third electrode ([0077]).
With regard to claim 12, Kwon teaches, in Fig 8, a capacitor electrically connected to the second electrode or the third electrode ([0077]).
With regard to claim 13, Kwon teaches, in Fig 8, a capacitor electrically connected to the second electrode or the third electrode ([0077]).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2016/0343878).
With regard to claim 4, Kwon teaches most of the limitations of this claim, as set forth above with regard to claim 1.  Kwon also teaches, in Fig 8, that a composition of the first region is represented by the claimed composition formula ([0067], Table 1).
However, Kwon does not explicitly teach the claimed concentration relation.  Nonetheless, the skilled artisan would know too that concentrations would impact the reliability and electrical properties of the device.
The specific claimed concentration, absent any criticality, is only considered to be the “optimum” concentration disclosed by Kwon that a person having ordinary skill in the art would have been able to determine using routine experimentation (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)) based, among other things, on the desired reliability, electrical properties, manufacturing costs, etc. (see In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), and since neither non-obvious nor unexpected results, i.e. results which are different in kind and not in degree from the results of the prior art, will be obtained as long as the claimed concentration relation is used, as already suggested by Kwon.
Since the applicant has not established the criticality (see next paragraph) of the concentration stated and since these concentrations are in common use in similar devices in the art, it would have been obvious to one of ordinary skill in the art at the time of the invention to use these values in the device of Kwon.
Please note that the specification contains no disclosure of either the critical nature of the claimed concentration relation or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ R GUPTA whose telephone number is (571)270-5707. The examiner can normally be reached 9:30AM-4PM, 8PM-10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 21236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJ R GUPTA/Primary Examiner, Art Unit 2829